DETAILED ACTION
	Applicant’s response, dated 5/3/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claim 1 and its dependent claims, the claims recite the details of a cover for a light source of a light or lamp configured to adjust radiation characteristics of light of the light source that is configured as one or plural LEDs, the cover comprising: a light entry side oriented towards the light source; primary optics arranged on the light entry side of the cover that adjust light entering into the cover; a light exit side oriented away from the light source; and a structured outer surface portion on the light exit side of the cover, wherein structuring elements of the structured outer surface portion form secondary optics that adjust light exiting from the cover, wherein the structured outer surface portion is formed by plural secondary optics, wherein the plural secondary optics have convex cambered surfaces, and wherein the convex cambered surfaces of the secondary optics are arranged adjacent to one another wherein a respective entirety of each of the plural secondary optics is formed by a single individual respective cap of an ellipsoid, an ovoid, or a sphere, wherein a planform of each single individual respective cap is polygonal and wherein the planform of each single individual respective can abuts to planforms of other single individual respective caps directly in straight circumferential lines.
The closest prior art, Salm [US 2011/0063836], teaches the details of a cover for a light source which comprises a light entrance and exit side with a plurality of secondary optics, but fails to teach or 
Because the prior art of record fails to teach or disclose the details of a cover for a light source of a light or lamp configured to adjust radiation characteristics of light of the light source that is configured as one or plural LEDs, the cover comprising: a light entry side oriented towards the light source; primary optics arranged on the light entry side of the cover that adjust light entering into the cover; a light exit side oriented away from the light source; and a structured outer surface portion on the light exit side of the cover, wherein structuring elements of the structured outer surface portion form secondary optics that adjust light exiting from the cover, wherein the structured outer surface portion is formed by plural secondary optics, wherein the plural secondary optics have convex cambered surfaces, and wherein the convex cambered surfaces of the secondary optics are arranged adjacent to one another wherein a respective entirety of each of the plural secondary optics is formed by a single individual respective cap of an ellipsoid, an ovoid, or a sphere, wherein a planform of each single individual respective cap is polygonal and wherein the planform of each single individual respective can abuts to planforms of other single individual respective caps directly in straight circumferential lines, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875